


110 HR 5865 IH: To amend chapter 44 of title 18, United States Code, to

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5865
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Goode (for
			 himself and Mrs. Musgrave) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 44 of title 18, United States Code, to
		  require a court adjudication before certain veterans may be denied the right to
		  possess a firearm, and for other purposes.
	
	
		1.Court Adjudication of Certain
			 Veterans Before Denial of Firearm RightsSection 922 of title 18, United States Code,
			 is amended—
			(1)in subsection (d), by adding at the end the
			 following: For purposes of paragraph (4), a veteran discharged from
			 active duty in the Armed Forces with an honorable discharge shall not be
			 considered to have been adjudicated unless the adjudication was made by a court
			 created by an Act of Congress or by a State court.; and
			(2)in subsection (g), by adding at the end the
			 following: For purposes of paragraph (4), a veteran discharged from
			 active duty in the Armed Forces with an honorable discharge shall not be
			 considered to have been adjudicated unless the adjudication was made by a court
			 created by an Act of Congress or by a State court..
			2.Effective
			 DateThe amendments made by
			 this Act shall apply to conduct occurring on or after January 1, 2009.
		
